                 Case 15-30730                  Doc          Filed 10/22/19 Entered 10/22/19 09:15:35                                Desc Main
   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH               document Page 1 of 7
Debtor 1                 $QGUHZ6FRWW+DKQ
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        1RUWKHUQ'LVWULFWRI,OOLQRLV
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                    

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                           
                                                                                                 &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :HOOV)DUJR%DQN1$




                                                                                                 'DWHRISD\PHQWFKDQJH
                                                                                                 Must be at least 21 days after date
                                                                                                 of this notice                            
                                                                                                                                           _____________


                                                                                                 1HZWRWDOSD\PHQW
                                                                                                                                            
                                                                                                                                           $____________BBBB
                                                                                                 Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

            No
        ✔
            <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



                                                                                                                           
             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                   1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
        ✔
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                      1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                   1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                             1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                 
 Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                              page 1
                     $QGUHZ6FRWW+DKQ                                                               
           Case_____BB_________________________________________________
      Debtor 1    15-30730  MiddleDoc  Filed
                                               Last10/22/19   Entered 10/22/19   09:15:35               Desc Main
                                                                             Case number (LINQRZQ) ______________________
               First Name              Name            Name
                                                   document Page 2 of 7
 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/Emily Marchino
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    10/22/2019
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        MARCHINO,EMILY                                                             VP Loan Documentation
                                                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name           Middle Name      Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                  Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                       State      ZIPCode



                     800-274-7025                                                  NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                  (PDLO




Official Form 410S1                                       1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                            page 
            Case 15-30730          Doc       Filed 10/22/19            Entered 10/22/19 09:15:35         Desc Main
                     UNITED STATES   BANKRUPTCY
                               document Page 3 of 7 COURT
                                                       Northern District of Illinois


                                                     Chapter 13 No. 15-30730
                                                     Judge: Pamela S. Hollis

In re:
Andrew Scott Hahn
                                          Debtor s 

                                          CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before October 23, 2019 via filing with the US
Bankruptcy Court's CM ECF system and/or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                            %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                    Andrew Scott Hahn
                                    PO Box 231

                                    Mazon IL 60444



                                   %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                    N/A




Debtor’s Attorney:                 %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                    Joseph S Davidson
                                    Sulaiman Law Group
                                    2500 S. Highland Ave Suite 200

                                    Lombard IL 60148


                                   %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                   N/A




Trustee:                           %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                    Glenn B Stearns

                                    801 Warrenville Road Suite 650

                                    Lisle IL 60532

                                                          /s/Emily Marchino
                                                          @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                           VP Loan Documentation
                                                           Wells Fargo Bank, N.A.
Case 15-30730                   Doc        Filed
                                 Return Mail         10/22/19 EnteredEscrow
                                               Operations              10/22/19
                                                                              Review 09:15:35
                                                                                       Statement                                         Desc Main
                                 PO Box 14547      document
                                 Des Moines, IA 50306-4547
                                                              Page 4  of
                                                                     For  7
                                                                         informational purposes only
                                                                                            Statement Date:                                October 10, 2019
                                                                                            Loan number:
                                                                                            Property address:
                                                                                                 305 N ST
                                                                                                 MAZON IL 60444-6291


                                                                                            Customer Service
                                                                                                  Online                          Telephone
                                                                                                  wellsfargo.com                  1-800-340-0473
           HEATHER D JOHNSON
                                                                                                  Correspondence                  Hours of operation
           PO BOX 231                                                                             PO Box 10335                    Mon - Fri 7 a.m. - 7 p.m. CT
           MAZON IL 60444-0231                                                                    Des Moines, IA 50306
                                                                                                  To learn more, go to:
                                                                                                  wellsfargo.com/escrow


                                                                                                    We accept telecommunications relay service calls



 PLEASE NOTE: If you are presently seeking relief (or have previously been granted
 relief) under the United States Bankruptcy Code, this statement is being sent to you
 for informational purposes only. The summaries below are based on the terms of the
 loan and are provided for informational purposes only.
 These amounts are governed by the terms of the loan unless otherwise reduced by an
 order of the bankruptcy court. Because the amounts billed for the escrow items can
 change over time, we review the escrow account at least once per year to ensure there
 will be enough money to make these payments. Once the review is complete, we send
 the escrow review statement, also known as the escrow account disclosure statement.
                                                                                              The escrow account has a shortage of
 Here's what we found:
      • Required Minimum Balance: The escrow account balance is projected to                               $114.08
         fall below the required minimum balance. This means there is a shortage.

      •   Payments: As of the December 1, 2019 payment, the contractual portion of
          the escrow payment increases.



   Part 1 - Mortgage payment

          Option 1                Pay the shortage amount over 12 months
                                   Previous payment through New payment beginning with
                                    11/01/2019 payment date   the 12/01/2019 payment
                                                                                                 Option 1: No action required
  Principal and/or interest                   $536.27                  $536.27

  Escrow payment                             $296.97                  $299.06                Starting December 1, 2019 the new contractual
  Total payment amount
                                                                                             payment amount will be $835.33
                                            $833.24                   $835.33

          Option 2                Pay the shortage amount of $114.08
                                   Previous payment through New payment beginning with
                                    11/01/2019 payment date   the 12/01/2019 payment
                                                                                                 Option 2: Pay shortage in full
  Principal and/or interest                   $536.27                  $536.27

  Escrow payment                             $296.97                   $289.55               Starting December 1, 2019 the new contractual
  Total payment amount                                                                       payment amount will be $825.82
                                            $833.24                  $825.82




                                                        See Page 2 for additional details.


                                         Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                         States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                         Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                         payments, please contact your attorney or the Trustee’s office before directly sending any
                                         amounts relating to this escrow shortage

                                                                   If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                   and mail it along with a check for $114.08 to the address that appears on this coupon.
   HEATHER D JOHNSON
                                                                   This payment must be received no later than December 1, 2019.


               Wells Fargo Home Mortgage
               PO Box 14538
               Des Moines, IA 50306-3538




          936                           4 10 02 00083324 00082582 00094732 00011408 5
                                                                                                                                              Page 2 of 3
                                                                 Loan Number:
Case 15-30730                  Doc
                              Filed 10/22/19 Entered 10/22/19 09:15:35     Desc Main
                                  document
      Part 2 - Payment calculations          Page 5 of 7
 For the past review period, the amount of the escrow items was $3,474.50. For the coming year, we expect the amount paid from escrow to be
 $3,474.50.

 How was the escrow payment calculated?
 To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
 escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
 determine the escrow amount.

 The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
 through the date of the analysis.



 Escrow comparison

                                                                                                                                        New monthly
                                    06/17 - 05/18      12/17 - 11/18       12/18 - 10/19    12/19 - 11/20
                                                                                                                       # of               escrow
                                      (Actual)           (Actual)            (Actual)        (Projected)
                                                                                                                      months              amount

 Property taxes                           $1,685.53         $1,708.94          $1,747.50       $1,747.50       ÷         12       =          $145.63
 Property insurance                      $1,685.00         $1,685.00           $1,727.00       $1,727.00       ÷         12       =          $143.92
 Total taxes and insurance               $3,370.53         $3,393.94           $3,474.50      $3,474.50        ÷         12       =         $289.55
 Escrow shortage                           $541.90           $368.83             $169.70        $114.08        ÷         12       =             $9.51**

 Total escrow                             $3,912.43         $3,762.77          $3,644.20      $3,588.58        ÷         12       =          $299.06


 **
  This amount is added to the payment if Option 1 on page 1 is selected.


 Projected escrow account activity over the next 12 months
 To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
 greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
 balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                   (Calculated in Part 3 - Escrow account projections
 Lowest projected escrow balance August, 2020                                    $465.02           table)

 Minimum balance for the escrow account†                               -          $579.10          (Calculated as: $289.55 X 2 months)


 Escrow shortage                                                       =         -$114.08


 †
  The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
 account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
 contract to determine the cash reserve.
Case 15-30730                  Doc           Filed 10/22/19 Entered 10/22/19 09:15:35     DescPageMain
                                                                                Loan Number:
                                                                                                   3 of 3

                                                 document Page 6 of 7
   Part 3 - Escrow account projections
 Escrow account projections from December, 2019 to November, 2020
                                         What we
               Payments to               expect to                                                                   Projected escrow        Balance required
 Date            escrow                   pay out         Description                                                    balance              in the account
 Nov 2019                                                 Starting balance                                                 $1,333.57                   $1,447.65
 Dec 2019            $289.55                   $0.00                                                                       $1,623.12                   $1,737.20
 Jan 2020            $289.55                   $0.00                                                                       $1,912.67                   $2,026.75
 Feb 2020            $289.55                   $0.00                                                                      $2,202.22                    $2,316.30
 Mar 2020            $289.55                $1,727.00     STATE FARM INS                                                    $764.77                     $878.85
 Apr 2020            $289.55                   $0.00                                                                       $1,054.32                   $1,168.40
 May 2020            $289.55                 $873.75      GRUNDY COUNTY (6W)                                                $470.12                     $584.20
 Jun 2020            $289.55                   $0.00                                                                        $759.67                     $873.75
 Jul 2020            $289.55                   $0.00                                                                      $1,049.22                    $1,163.30
 Aug 2020            $289.55                  $873.75     GRUNDY COUNTY (6W)                                               $465.02                      $579.10
 Sep 2020            $289.55                   $0.00                                                                        $754.57                     $868.65
 Oct 2020            $289.55                   $0.00                                                                      $1,044.12                    $1,158.20
 Nov 2020            $289.55                   $0.00                                                                       $1,333.67                   $1,447.75

 Totals            $3,474.60                $3,474.50



   Part 4 - Escrow account history
 Escrow account activity from December, 2018 to November, 2019
                       Deposits to escrow                   Payments from escrow                                                       Escrow balance
    Date      Actual      Projected Difference          Actual   Projected Difference                Description           Actual         Projected Difference
 Dec 2018                                                                                         Starting Balance         -$3,646.17      $1,414.13     -$5,060.30
 Dec 2018       $311.91        $282.83       $29.08        $0.00             $0.00       $0.00                            -$3,334.26       $1,696.96      -$5,031.22

 Jan 2019       $311.91        $282.83       $29.08        $0.00             $0.00       $0.00                            -$3,022.35       $1,979.79      -$5,002.14

 Feb 2019       $311.91        $282.83       $29.08     $1,727.00            $0.00    $1,727.00   STATE FARM INS          -$4,437.44      $2,262.62       -$6,700.06

 Mar 2019     $2,133.39        $282.83    $1,850.56        $0.00      $1,685.00      -$1,685.00   STATE FARM INS          -$2,304.05        $860.45       -$3,164.50

 Apr 2019       $607.16        $282.83      $324.33        $0.00             $0.00       $0.00                            -$1,696.89       $1,143.28      -$2,840.17

 May 2019         $0.00        $282.83     -$282.83        $0.00        $854.47       -$854.47    GRUNDY COUNTY (6W)      -$1,696.89        $571.64       -$2,268.53

 Jun 2019         $0.00        $282.83     -$282.83      $873.75             $0.00     $873.75    GRUNDY COUNTY (6W)      -$2,570.64        $854.47       -$3,425.11

 Jul 2019      $303.58         $282.83       $20.75        $0.00             $0.00       $0.00                            -$2,267.06       $1,137.30      -$3,404.36

 Aug 2019      $1,207.71       $282.83      $924.88      $873.75        $854.47         $19.28    GRUNDY COUNTY (6W)       -$1,933.10       $565.66       -$2,498.76

 Sep 2019         $0.00        $282.83     -$282.83        $0.00             $0.00       $0.00                             -$1,933.10       $848.49       -$2,781.59

 Oct 2019     $2,969.70        $282.83    $2,686.87        $0.00             $0.00       $0.00                             $1,036.60       $1,131.32         -$94.72
 (estimate)

 Nov 2019       $296.97        $282.83        $14.14       $0.00             $0.00       $0.00                              $1,333.57      $1,414.15        -$80.58
 (estimate)

 Totals       $8,454.24     $3,393.96     $5,060.28     $3,474.50     $3,393.94         $80.56




 Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2019 Wells Fargo Bank, N.A. All rights
 reserved. NMLSR ID 399801 9/19
Case 15-30730   Doc   Filed 10/22/19 Entered 10/22/19 09:15:35   Desc Main
                          document Page 7 of 7
